UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8287


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIAM MCKINLEY WILLIAMS, a/k/a PeeWee,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:00-cr-00119-HCM-1)


Submitted:    February 19, 2009            Decided:   February 26, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William McKinley Williams, Appellant Pro Se. Raymond Edward
Patricco, Jr., Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William McKinley Williams seeks to appeal the district

court’s order denying his motion for reduction of sentence under

18 U.S.C. § 3582 (2006).                 In criminal cases, the defendant must

file the notice of appeal within ten days after the entry of

judgment.       Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding     is     criminal          in    nature    and    ten-day       appeal     period

applies).      With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                              Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

              The    district       court       entered       its    order    denying      the

motion for reduction of sentence on April 17, 2008.                               The notice

of appeal was filed on September 22, 2008.                             Because Williams

failed   to    file        a    timely       notice    of   appeal    or     to   obtain    an

extension     of     the       appeal    period,       we   dismiss   the     appeal.       We

dispense      with     oral       argument       because       the    facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                                2